DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 11/10/2020, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14, line 2: person restraint (the figures do not show a person restraint nor reference number pertaining to a person restraint. The specifications likewise do not contain a person restraint or reference numbers towards a person restraint).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 8, lines 3-4 recite: “and less cumbersomely than the pin in discrete hole arrangement”. There is a lack of antecedent basis for these limitations in the claims. Likewise it is unclear which limitation is being referred to as less cumbersome (the positions, extendable member, or release). It is also unclear if the pin in discrete hole arrangement is being claimed and if a pin and hole configuration is required for the invention. Applicant is suggested to remove the limitation. 
Claim 15, line 1 recites: “and being in the form of”. It is unclear what is to being modified to be in the form of. Applicant is suggested to amend the limitation to ---wherein the fitness equipment is in the form of---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170340914 A1 (Schrag).
	Regarding Independent Claim 1, Schrag discloses a fitness equipment (Figure 1), comprising: a support (hold element 6); an extendable member for extending from the support (power arm 2); and a lock for locking the extendable member at non-discrete positions (compression spring element 9 with adjustment zone 10 and blocking element 31 and spring element 18, the arm 2 can be locked in position via the blocking element 31 and adjustment zone 10 in number of non-discrete positions).  

    PNG
    media_image1.png
    351
    464
    media_image1.png
    Greyscale

Figure 1: Schrag
	Regarding Claim 2, Schrag further discloses the fitness equipment of claim 1, wherein the lock is configured to lock the extendable member at any one of the non-discrete positions for a particular exerciser (the arm can be locked in a number of different positions along the adjustment zone 10 and with the blocking element 31 and is capable of being used in those different positions for particular exercises).  
	Regarding Claim 3, Schrag further discloses the fitness equipment of claim 1, wherein the extendable member is pivotally mounted to the support (via pivot 5).  
	Regarding Claim 4, Schrag further discloses the fitness equipment of claim 1, wherein the non-discrete positions are angular positions in a range (in as much as applicant has shown the angular position of the arm 2 relative to hold element 6 can be adjusted via the spring element 9 along the adjustment zone 10).  
	Regarding Claim 5, Schrag further discloses the fitness equipment of claim 1, wherein the lock includes a lockable gas spring (gas pressure spring 13 positionably lockable via the adjustment zone 10).  
	Regarding Claim 6, Schrag further discloses the fitness equipment of claim 1, wherein the lock is biased to retract the extendable member to a stowed position (spring element 18 retracts and biases the arm 2 downward against the spring 9 in a stowed configuration shown in Figure 2).
	Regarding Claim 7, Schrag further discloses the fitness equipment of claim 1, further comprising a release (spring element 18) for releasing the lock so that the extendable member returns to a home position (Figure 2, spring element 18 biases the arm 2 downward against the gas spring 9 to the home position shown in Figure 2).  
	Regarding Claim 8, Schrag further discloses the fitness equipment of claim 1, further comprising a release (blocking element 31) for releasing the lock so that the extendable member is adjustable to a desired one of the non-discrete positions removing blocking element 31 allows for the arm 2 to be adjustable via the adjustment zone 10, and less cumbersomely than the pin in discrete hole arrangement (in as much as applicant has shown and as best understood the blocking element 31 is not a pin in discrete hole arrangement as element 31 is a sleeve).  
	Regarding Claim 9, Schrage further discloses the fitness equipment of claim 7, wherein the release is located on the support (the spring element 18 is located on the hold element 6 on its lower end).  
	Regarding Claim 10, Schrage further discloses the fitness equipment of claim 1, wherein the extendable member includes a lever arm (power arm 2).  
	Regarding Claim 11, Schrag further discloses the fitness equipment of claim 10, wherein the lever arm is pivotally mounted to the support (via pivot 5).  
	Regarding Claim 12, Schrage further discloses the fitness equipment of claim 1, wherein the support is a static upright (hold element 6, hold element 6 is vertically upright and statically does not move).  
	Regarding Claim 13, Schrag further discloses the fitness equipment of claim 1, wherein the support forms part of a frame of the fitness equipment (“The holding element 6 and thus the apparatus 1 for exercising muscles can also be fixed in a known way to a supporting frame (not shown).” ¶ 38; the holding element 6 is part of the frame).  
	Regarding Claim 14, Schrag further discloses the fitness equipment of claim 1, wherein the extendable member includes a person restraint (in as much as applicant has shown and as best described handle elements 3 restrain a person’s hands to the handles while using the device).
	Regarding Claim 15, Schrag further discloses the fitness equipment of claim 1, and being in the form of a lat-pull machine (a user is capable of pulling down on the handles 3 and performing lat pull downs with the device).  
	Regarding Claim 16, Schrag further discloses the fitness equipment, comprising: a support (holding element 6); a person support extending from the support (power arm 2); and a lock for locking the person support at any position in a range (compression spring element 9 with adjustment zone 10 and blocking element 31 and spring element 18, the arm 2 can be locked in position via the blocking element 31 and adjustment zone 10 in number of non-discrete positions; the arm can be locked in a number of different positions along the adjustment zone 10 and with the blocking element 31 and is capable of being used in those different positions for particular exercises).  
	Regarding Claim 17, Schrag further discloses the fitness equipment of claim 16, wherein the support includes a fitness equipment frame (“supporting frame”; The holding element 6 and thus the apparatus 1 for exercising muscles can also be fixed in a known way to a supporting frame (not shown).” ¶ 38).  
	Regarding Claim 18, Schrag further discloses the fitness equipment of claim 16, wherein the person support includes a lever arm (power arm 2).  
	Regarding Claim 19, Schrag further discloses the fitness equipment of claim 18, wherein the lever arm is pivotally mounted to the support (via pivot 5).  
	Regarding Claim 20, Schrag further discloses the fitness equipment of claim 16, wherein the lock includes a lockable gas spring (gas pressure spring 13 positionably lockable via the adjustment zone 10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784